UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2319



DENNIS MICHAEL GALLIPEAU,

                                              Plaintiff - Appellant,

          versus


MYSPACE.COM,   an   internet    website;   FOX
INTERACTIVE MEDIA, Parent company and owner of
Myspace.Com; JOHN DOE, Parent of a member of
Myspace.Com; JANE DOE, Parent of a member of
Myspace.Com; JANE DOE, 2,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Walter D. Kelley, Jr., District
Judge. (2:06-cv-00666-WDK)


Submitted:   February 22, 2007        Decided:   February 28, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis Michael Gallipeau, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Dennis Michael Gallipeau seeks to appeal the district

court’s dismissal of his motion to proceed in forma pauperis.

Denial of in forma pauperis status is reviewed for abuse of

discretion.   See Roberts v. United States Dist. Ct., 339 U.S. 844,

845 (1950).   A review of the record indicates that the district

court did not abuse its discretion.    Accordingly, we affirm the

decision of the district court.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 2 -